DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Specification
In paragraph [0021], the phrase “FIG. 20” needs to be corrected.


Allowable Subject Matter
2.         Claims 6-9 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the method for manufacturing a double-pipe heat exchanger which includes an outer pipe and an inner pipe provided inside the outer pipe and which has a corrugated portion in which, in a transverse cross section of the inner pipe, outward protruding portions protruding radially outward and inward protruding portions protruding radially inward are alternately formed in a circumferential direction, the method comprising: an inner pipe insertion step of inserting the inner pipe in an axial direction by a predetermined length to between (i) a cored bar which has at least one protrusion pointing radially outward at a position corresponding to a top portion of the corrugated portion and has a predetermined length in the axial direction and (ii) a metal movable claw which has at least one leading end protruding portion pointing radially inward at a position corresponding to a bottom portion of the corrugated portion. is radially movable, and has a predetermined length in the axial direction: and a corrugated portion formation step of forming the corrugated portion in a predetermined range of the inner pipe in the axial direction by pressing the inner pipe radially inward by the metal movable claw and plastically deforming the inner pipe. wherein, in the corrugated portion formation step, until the corrugated portion is formed in entirety of the predetermined range, (1) a designated section corrugated portion formation step of forming the corrugated portion in a designated section in the predetermined range of the inner pipe by pressing the designated section radially inward by the metal movable claw having a designated length shorter than the predetermined range of the inner pipe and plastically deforming the designated section, (2) a movable claw moving step of moving, after the step (1), the metal movable claw having the designated length radially outward of the inner pipe, and (3) an inner pipe moving step of moving, after the step (2), a next designated section to between the cored bar and the metal movable claw so that the next section4312019First Preliminary Amendment designated next in the predetermined range overlaps the designated section of the step (1) are repeated in this order, and wherein, a ridgeline of a leading end protruding portion of the metal movable claw having the designated length is tilted relative to the axial direction of instant independent claim 1.
The following references (US-20110073208-A1) to Nakamura; Fumiaki, (US-20060096314-A1) to Nakamura; Fumiaki, (US-20140109373-A1) to NAKAMURA; Fumiaki, (WO-2019150968-A1) to ITO M, (JP-2016099075-A) to SHINAGAWA K, (JP-2019113222-A) to NAKASHIMA K, (JP-2017026248-A) to MINE H, and (CN-104704311-A) to KATO O; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

09/09/2022